10

11

12

ue:

14

aS

16

17

18

12

20

ZL

22

23

24

25

26

27

28

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Pageiof7 Page ID#:1

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

UNITED STATES OF AMERICA, CR No. 4 C C R 0) 0) 56 (:- £56

Plaintiff, INDICTMENT
Vv. [31 U.S.C. § 5324(a) (3):
Structuring of Currency
VARDAN KESHISHYAN, Transactions to Evade

Reporting Requirements]
Defendant.

 

 

 

 

The Grand Jury charges:
INTRODUCTORY ALLEGATIONS

I ys At times relevant to this Indictment, Bank of America, N.A.
and Wells Fargo Bank, N.A. were domestic financial institutions
insured by the Federal Deposit Insurance Corporation and were
required to file Currency Transaction Reports for any cash
transactions in amounts greater than $10,000.

Zw At times relevant to this Indictment, defendant VARDAN
KESHISHYAN was employed as a Deportation Officer for U.S. Immigration

and Customs Enforcement.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Page 2of7 Page ID #:2

3. On or about November 7, 2014, defendant KESHISHYAN’s then-

wife filed for divorce in Keshishyan v. Keshishyan, Los Angeles

 

Superior Court, Case No. BD611140 (the “Divorce Case”).

4, During the divorce, defendant KESHISHYAN and his then-wife
sold their home (the “Family Home”). On or about January 12, 2015,
defendant KESHISHYAN deposited a portion of the proceeds from the
sale, approximately $96,369.22, into Bank of America Account 3730,
which defendant KESHISHYAN solely owned and controlled.

5. On or about January 23, 2015, defendant KESHISHYAN
transferred approximately $80,000 from Bank of America Account 3730
into Bank of America Account 2973, which defendant KESHISHYAN also
solely owned and controlled.

6. From on or about January 22, 2015 to on or about February
20, 2015, defendant KESHISHYAN made approximately 11 cash
withdrawals, each of approximately $9,000, from Bank of America
Account 3730 or Bank of America Account 2973. During this time
period, defendant KESHISHYAN’s cash withdrawals totaled approximately
$99,400.

7. On or about February 2, 2015, defendant KESHISHYAN
attempted to withdraw $9,000 in cash at a Bank of America branch
located in Los Angeles, California. A Bank of America manager told
defendant KESHISHYAN that the bank was required to file Currency
Transaction Reports for transactions over $10,000. The bank manager
provided defendant KESHISHYAN with a form that stated, among other
things, “federal law requires financial institutions to report
currency (cash or coin) transactions over $10,000.” The form also
warned that it is a “crime to break up transactions into small
amounts (also known as ‘structuring’) for the purpose of evading the

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Page3of7 Page ID#:3

[Currency Transaction Report] reporting requirement.” The bank
manager told defendant KESHISHYAN that, in light of the
circumstances, a Currency Transaction Report would need to be filed.

8. On or about February 2, 2015, upon hearing that a Currency
Transaction Report would need to be filed, defendant KESHISHYAN
cancelled the transaction. That same day, defendant KESHISHYAN went
to a different Bank of America branch located in Glendale, California
and withdrew $9,000 in cash.

9. On or about June 15, 2015, defendant KESHISHYAN appeared in
Los Angeles Superior Court and was placed under oath for a hearing in
the Divorce Case. During the hearing, the court inquired as to why
defendant KESHISHYAN’s “asset list” did not reflect the proceeds from
the sale of the Family Home. While under oath, defendant KESHISHYAN
falsely told the court that, of the $96,369.22 he had received in
proceeds from the sale of the Family Home, he had lost approximately
$95,000, at least in part through a bad investment, and only had
approximately $1,000 remaining.

10. On or about June 15, 2015, during the hearing in the
Divorce Case, the court also told defendant KESHISHYAN that the
government “investigate[s]” repeated withdrawals of cash and warned
defendant KESHISHYAN that transactions above $10,000 generate an
“automatic notification.”

11. On or about August 18, 2016, defendant KESHISHYAN and his
then-wife reached an agreement regarding the terms of their divorce
settlement during a hearing in the Divorce Case.

12. On or about August 19, 2016, defendant KESHISHYAN deposited

approximately $9,000 in cash into Bank of America Account 2973.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Page4of7 Page ID#:4

13. On or about December 22, 2016, the final judgment of
dissolution of marriage was entered in the Divorce Case. One of the
terms of the judgment stated that, except as otherwise noted, “all
property in either party’s current possession (including all debts
thereon) and all accounts and debts in a party’s name, shall be
confirmed to that party.”

14. From on or about January 17, 2017 to on or about January
24, 2017, defendant KESHISHYAN made approximately 10 cash deposits,
each of approximately $9,000, into Bank of America Account 7726 or
Wells Fargo Bank Account 0363, both of which defendant KESHISHYAN
solely owned and controlled. During this time period, plus the cash
deposit on or about August 19, 2016, defendant KESHISHYAN’s cash
deposits totaled approximately $99,000.

15. These Introductory Allegations are incorporated into each

count of this Indictment.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Page5of7 Page ID#:5

On or about the following dates,

the Central District of. California,

COUNT ONE

and elsewhere,

[31 U.S.C. § 5324 (a) (3) ]

in Los Angeles County,

within

defendant VARDAN

KESHISHYAN, knowingly and for the purpose of evading the reporting

requirements of Section 5313 (a)

the regulations promulgated thereunder,

of Title 31,

United States Code,

and

structured the following

financial transaction, namely, through approximately 11 cash

withdrawals,

with a domestic financial institution:

 

WITHDRAWAL DATE

BANK ACCOUNT

AMOUNT. OF CASH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: WITHDRAWALS
01/22/2015 Bank of America Account 3730 $9,000
01/26/2015 Bank of America Account 2973 $9,000
01/27/2015 Bank of America Account 2973 $9,000
01/30/2015 Bank of America Account 2973 $9,000
02/02/2015 Bank of America Account 2973 $9,000
02/04/2015 Bank of America Account 2973 $9,000
02/06/2015 Bank of America Account 2973 $9,100
02/09/2015 Bank of America Account 2973 $9,300
02/13/2015 Bank of America Account 2973 $9,000
02/17/2015 Bank of America Account 2973 $9,000
02/20/2015 Bank of America Account 3730 $9,000
TOTAL AMOUNT STRUCTURED: $99,400

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Page6éof7 Page ID#:6

COUNT TWO
[31 U.S.C. § 5324 (a) (3) ]

On or about the following dates, in Los Angeles County, within
the Central District of California, and elsewhere, defendant VARDAN
KESHISHYAN, knowingly and for the purpose of evading the reporting
requirements of Section 5313(a) of Title 31, United States Code, and
the regulations promulgated thereunder, structured the following
financial transaction, namely, through approximately 11 cash

deposits, with domestic financial institutions:

///
///

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00567-PSG Document1 Filed 09/24/19 Page 7of7 Page ID #:7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSIT DATE BANK ACCOUNT AMOUNT OF CASH
DEPOSITS

08/19/2016 Bank of America Account 2973 $9,000
01/17/2017 Bank of America Account 7726 $9,000
01/17/2017 Wells Fargo Bank Account 0363 $9,000
01/18/2017 Bank of America Account 7726 $9,000
01/18/2017 Wells Fargo Bank Account 0363 $9,000
01/20/2017 Wells Fargo Bank Account 0363 $9,000
01/20/2017 Bank of America Account 7726 $9,000
01/21/2017 Bank of America Account 7726 $9,000
01/21/2017 Wells Fargo Bank Account 0363 $9,000
01/24/2017 Wells Fargo Bank Account 0363 $9,000
01/24/2017 Bank of America Account 7726 $9,000
TOTAL AMOUNT STRUCTURED: $99,000

 

 

 

 

NICOLA T. HANNA
United States Attorney

Evoccrue 7) 4 Se

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

MACK E. JENKINS

Assistant United States Attorney
Chief, Public Corruption

and Civil Rights Section

DANIEL J. O’ BRIEN

Assistant United States Attorney
Deputy Chief, Public Corruption
and Civil Rights Section

LINDSEY GREER DOTSON

Assistant United States Attorney
Public Corruption

and Civil Rights Section

A TRUE BILL

/s/

 

 

Foreperson

 
